Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161893                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161893
                                                                    COA: 345977
                                                                    Oakland CC: 2017-262250-FC
  TYLER MALIEK ALLEN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
           b0524
                                                                               Clerk